                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

EVOLVED WIRELESS, LLC,                )
                                      )
                Plaintiff,            )
                                      )
     V.                               )   Civil Action No. 15-542-JFB-SRF
                                      )
APPLE INC.,                           )
                                      )
                Defendant.            )
______________________________________

EVOLVED WIRELESS, LLC,                )
                                      )
                Plaintiff,            )
                                      )
     V.                               )   Civil Action No. 15-543-JFB-SRF
                                      )
HTC CORPORATION and                   )
HTC AMERJCA, INC.,                    )
                                      )
                Defendants.           )
______________________________________

EVOLVED WIRELESS, LLC,                )
                                      )
                 Plaintiff,           )
                                      )
     V.                               )   Civil Action No. 15-544-JFB-SRF
                                      )
LENOVO GROUP LTD., LENOVO             )
(UNITED STATES) INC., and             )
MOTOROLA MOBILITY,                    )
                                      )
                 Defendants.          )
______________________________________




                                   1
EVOLVED WIRELESS, LLC,                 )
                                       )
                Plaintiff,             )
                                       )
      V.                               )                            Civil Action No. 15-545-JFB-SRF
                                       )
SAMSUNG ELECTRONICS CO., LTD.          )
and SAMSUNG ELECTRONICS                )
AMERICA, INC.                          )
                                       )
                Defendants.            )
_____________________________________ )

EVOLVED WIRELESS, LLC,                 )
                                       )
                Plaintiff,             )
                                       )
      V.                               )                            Civil Action No. 15-546-JFB-SRF
                                       )
ZTE (USA) INC.,                        )
                                       )
                Defendant.             )
_____________________________________ )

EVOLVED WIRELESS, LLC,                                      )
                                                            )
                           Plaintiff,                       )
                                                            )
           V.                                               )       Civil Action No. 15-547-JFB-SRF
                                                            )
MICROSOFT CORPORATION,                                      )
MICROSOFT MOBILE OY and                                     )
NOKIA INC.,                                                 )
                                                            )
                           Defendants.                      )

                                        MEMORANDUM AND ORDER

           This matter is before the Court on Apple’s motion to strike the supplemental

expert report of Jonathan D. Putnam (D.I. 396).1




1All   docket items (“D.I.”) refer to Civil Action No. 15-542-JFB-SRF unless otherwise stated.

                                                       2
       Dr. Putnam is plaintiff Evolved Wireless Inc.’s (“Evolved”) damages expert.

Apple contends the supplemental report is untimely and asserts that Evolved lacks any

legitimate justification for the delay. Apple argues Dr. Putnam’s new report offers a

reformulation of his “citation analysis” methodology, which forms the entire basis of his

damages’ calculation. It contends that responding to this new analysis would require

the defendants and their experts to expend substantial resources which would be

extremely prejudicial at this stage of the case.

       In opposition, Evolved states that a third-party commercial database provider

updated and revised the database of LTE patent data and Dr. Putnam supplemented

his report accordingly. Evolved states that the supplemental report is not “an entirely

new analysis” or a “do-over” report as the defendants contend but applies the same

methodology as Dr. Putnam’s earlier report. Evolved has shown that it offered on July

2, 2018 to make Dr. Putnam available for a deposition regarding his Supplemental

Report. Also, on September 25, 2018, Evolved filed a notice of new facts stating that

the rescheduling of the trials against Apple and the other defendants provided an

additional opportunity to cure any alleged prejudice.

       In the Third Circuit, courts weigh the “Pennypack factors” to assess whether any

untimely evidence should be stricken. Konstantopoulas v. Westvaco Corp., 112 F.3d

710, 719 (3d Cir. 1997) (citing Meyers v. Pennypack Woods Home Ownership Ass’n,

559 F.2d 894, 904–05 (3d Cir. 1977) overruled on other grounds, Goodman v. Lukens

Steel Co., 777 F.2d 113 (3d Cir. 1985)). Those factors include: (1) the prejudice or

surprise to the moving party; (2) the possibility of curing the prejudice; (3) the potential

disruption of an orderly and efficient trial; (4) the presence of bad faith or willfulness in



                                             3
failing to disclose the evidence; and (5) the importance of the testimony sought to be

excluded. Id. “[T]he exclusion of critical evidence is an ‘extreme’ sanction, not normally

to be imposed absent a showing of willful deception or ‘flagrant disregard’ of a court

order by the proponent of the evidence.” Id. The determination of whether to exclude

evidence is within the discretion of the district court.   Id.   Generally, an additional

deposition of the expert can cure alleged prejudice from the service of a supplemental

report. Novartis Pharm. Corp. v. Actavis, Inc., No. CV 12-366-RGA-CJB, 2013 WL

7045056, at *10 (D. Del. Dec. 23, 2013).

      The Court has reviewed the parties’ submissions and finds the motion should be

denied. Evolved has shown that its declaration is not untimely and, if it were, Apple

could have cured any alleged prejudice by again deposing the expert. Any prejudice to

Apple is a problem of its own making. The defendants have known of Dr. Putnam’s

methodology for calculating a FRAND royalty for the patents-in-suit since the disclosure

of his opening report and updated data would have been foreseeable. Accordingly, the

Court finds the motion should be denied.

      IT IS ORDERED that Defendant Apple’s motion to strike the supplemental expert

report of Jonathan D. Putnam (D.I. 396) is denied.



      DATED this 14th day of January, 2019.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                            4
